Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 1of30 Page ID #:14

EXHIBIT A

to Notice of Removal
Case 2:21-

Electronically FILED

1
2

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Di

 

ttv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 2 of 30 Page ID #:15

21STCV00129

Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Elaine Lu

Superior Court of California, County of Los Angeles on 01/04/2021 08:52 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel, Depuly Cle}

Azar Mouzari, Esq. (State Bar No. 263461)
BEVERLY HILLS TRIAL ATTORNEYS, P.C.
468 N. Camden Drive, Suite 238

Beverly Hills, California 90210

Tel: 310-858-5567

Fax: 424-286-0963

Email: azar@bhtrialattorneys.com

Attorneys for Plainuff ANDREW BARACCO

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT

ANDREW BARACCO, an individual. CaseNo.: 21ST ooo? o

Plaintiff,
Vv.

COMPLAINT
LIFETIME BRANDS, INC., a
Delaware Corporation, and DOES 1-10,
inclusive.

fendants.
Defendants JURY TRIAL DEMANDED

 

 

Plaintiff, Mr. Andrew Baracco (‘Plaintiff’), alleges the following based upon information

and belief:
I. NATURE OF THE CASE

1. Plaintiff brings this civil rights action against Lifetime Brands, Inc., a Delaware
Corporation, (“Defendant”) seeking to put an end to the systemic civil rights violations
committed by Defendant against Plaintiff.

2. Plaintiffis a visually-impaired and legally blind person who requires screen-reading
software to access and read website content using his computer. Plaintiff uses the terms “blind”

or “visually-impaired” herein to refer to all people with visual impairments who meet the legal

 

 

COMPLAINT
-|-

 

k
Case 2:214

i
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27

28

tv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 3 of 30 Page ID #:16

definition of blindness in that they fall within the meaning of California’s Unruh Civil Rights
Act (“UCRAY”), Cal. Civ. Code § 51, ef seq. and have a visual acuity with correction of less than
or equal to 20 x 200.

3. Plaintiff, and all other visually impaired individuals, are unnecessarily denied equal
access to the same online information and goods and services offered to others because
Defendant’s website, https://www.mikasa.com/ (the “Website”), and all subgroups of webpages
contained in the Website are not fully accessible to screen-reading technology used by blind
individuals. This relegates visually impaired customers of Defendant to a second-class
experience. If Defendant’s Website was accessible, then visually impaired individuals could
independently access information relating to the pricing, description, and details of Defendant’s
goods and services, with the same convenience available to others. In contrast with Defendant,
many other businesses operate websites and mobile applications that are fully accessible to
visually impaired individuals.

4. Upon information and belief, Plaintiff alleges that Defendant produces, markets, offers
for sale, sells, and/or monetizes retail products and goods, including home products and/or
accessories, In various retailers including one(s) located within the County of Los Angeles,
California. The retail store(s) that offer Defendant’s products are commercial stores that offer
for sale home goods and accessories to the public. The retail store(s) that offer Defendant’s
products, including the one(s) within the County of Los Angeles, California, are places of public
accommodation open to the public.

5. Upon information and belief, Plaintiff alleges that Defendant owns, operates, manages,
updates and/or monetizes its Website, which provides to the public a wide array of goods,

services, discounts, gift cards, and/or information concerning the brick-and-mortar retail store(s)

 

COMPLAINT
~2Q-

 

 

 
Case 2:214

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

pv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 4 of 30 Page ID #:17

that offer Defendant’s products, including the one(s) located in the County of Los Angeles. The
Website also offers the public online features that allow the sale of Defendant’s goods and
services.

6. Defendant’s Website contains significant access barriers that make it impossible for
visually impaired customers to properly and fully utilize the Website. Specifically, these barriers
make it impossible for Plaintiff to have full access to the Website and independently purchase
goods and services online and access information concerning discounts, brick-and-mortar stores,
and other goods and services offered by Defendant online.

7. Defendant thus excludes the visually impaired from full and equal participation in the
growing Internet economy that is increasingly a fundamental part of the common marketplace
and daily living. In the wave of technological advances in recent years, assistive computer
technology is becoming an increasingly prominent part of everyday life for visually impaired
individuals, allowing them to fully and independently access a variety of goods and services,
including making online purchase of consumer products.

8. Despite readily available methods to render websites fully accessible to all, such as the
methods in use by other businesses, which make correct and proper use of alternative text,
accessible forms, descriptive links, resizable text, and labels, Defendant has failed to design,
construct, maintain, and operate its Website to be fully accessible to and independently usable by
Plaintiff and other visually-impaired individuals.

9. Defendant’s denial of full and equal access to its Website, and therefore denial of its
products and services offered thereby and in conjunction with the physical location(s) that offer

for sale Defendant’s products, is a violation of Plaintiff's rights under the UCRA.

 

COMPLAINT
-3-

 

 
Case 2:21

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

tv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 5of30 Page ID #:18

10. The California legislature has provided a clear, national mandate for the elimination of
discrimination against individuals with disabilities when it enacted California’s UCRA, Cal. Civ.
Code § 51, ef seg. Such discrimination includes barriers to full integration, independent living,
and equal opportunity for persons with disabilities, including those barriers created by websites
and other public accommodations that are inaccessible to blind and visually impaired persons.
Specifically, California state law mandates equal protection of persons with disabilities,
requiring that places of public accommodation provide access to goods, services and facilities for
persons with disabilities. See UCRA, Cal. Civ. Code § 51, et seq.

11. Unless Defendant remedies the numerous access barriers on its Website, Plaintiff will
continue to be unable to independently navigate, browse, use, access and complete a transaction
on the Website. Because Defendant’s Website is not equally accessible to blind and visually-
impaired consumers in violation of the UCRA, this complaint seeks declaratory and injunctive
relief to correct Defendant’s policies and practices to include measures necessary to ensure
compliance with federal and state law and to include monitoring of such measures, to update and
remove accessibility barriers on the Website so that Plaintiff may be able to independently and
privately use Defendant’s Website. This complaint also seeks compensatory damages to Plaintiff
for having been subjected to unlawful discrimination.

If. JURISDICTION AND VENUE

12. This Court has subject-matter jurisdiction over this action. This Court also has personal
jurisdiction over Defendant because it conducts and continues to conduct a substantial and
significant amount of business in the County of Los Angeles, in the State of California and

because Defendant’s offending Website is available across California. Brick-and-mortar

 

COMPLAINT
4.

 

 
Case 2:21-

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

v-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 6of 30 Page ID #:19

location(s) of retail store(s) that offer for sale Defendant’s products are also located within the
County of Los Angeles.

13. Defendant has been and is committing the acts alleged herein through its Website
accessible in the County of Los Angeles, and has been and is violating the rights of Plaintiff and
other consumers with disabilities in this County, and has been and is causing injury to Plaintiff in
this County. All events giving rise to Plaintiffs causes of action took place in the State of
California, County of Los Angeles. Therefore, jurisdiction of this Court is proper.

14. Venue is proper in this Court because Plaintiff resides in the County of Los Angeles,
Defendant conducts and continues to conduct a substantial and significant amount of business in
this County, Defendant is also subject to personal jurisdiction in this County, and a substantial
portion of the conduct complained of herein occurred in this County.

ti. PARTIES

15. Plaintiff, at all times relevant and as alleged herein, is a resident of Los Angeles, California.

16. Plaintiff is a blind, visually-impaired handicapped person. Plaintiff uses screen-reader
software to access and operate websites and mobile applications. Given his past education, work
experience and expertise with online technology, he is knowledgeable about various tools which
allow visually impaired individuals to access websites, including various screen-reader software.

17. Plaintiff has attempted to use Defendant’s Website in order to access information
concerning Defendant’s goods and services available online and in brick-and-mortar retail
store(s). He has been unable to access information and goods and services offered to others
through the Website. He desires to use Defendant’s Website and has the necessary computer

technology to do so if it were fully accessible to the visually impaired.

 

 

 

COMPLAINT
~5-

 
Case 2:21

10
1]
12
13
14
1S
16

18
19
20
21

22

24
25
26
27

28

 

tv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 7 of 30 Page ID #:20

18. The access barriers Plaintiff has encountered on Defendant’s Website have deterred
Plaintiff from purchasing goods and services through Defendant’s Website as well as visiting the
brick-and-mortar location(s) that offer for sale Defendant’s products.

19. Plaintiff is informed and believes, and thereon alleges that Defendant owns, operates,
manages, updates and/or monetizes its Website, which provides to the public a wide array of
goods, services, discounts, gift cards, and/or information concerning brick-and-mortar retail
store(s) that offer for sale Defendant’s products, including the one(s) located in the County of
Los Angeles. The Website also offers the public online features that allow the sale of
Defendant’s goods and services.

20. Plaintiff is informed and believes, and thereon alleges that, at all relevant times,
Defendant has continuously been doing business in Los Angeles, California.

21. The brick-and-mortar location(s) that offer for sale Defendants’ products, including the
retail store(s) located within the County of Los Angeles, California, are commercial stores that
offer for sale home goods and accessories to the public. Those retail store(s) within the County
of Los Angeles, California are places of public accommodation open to the public. See UCRA,
Cal. Civ. Code § 51, ef seg. Defendant’s Website is a service, privilege, or advantage of those
physical location(s). Through the Website, customers may review information and make
purchases relating Defendant’s goods and services offered online and in physical brick-and-
mortar location(s).

22. The access barriers Plaintiff encountered on Defendant’s Website have caused a denial of
Plaintiffs full and equal access multiple times in the past, and now deter Plaintiff on a regular

basis from full access to Defendant’s Website. Similarly, the access barriers Plaintiff

 

COMPLAINT
-6-

 

 
Case 2:21-

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ttv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 8of 30 Page ID #:21

encountered on Defendant’s Website have impeded Plaintiff's full and equal enjoyment of goods
and services offered at brick-and-mortar location(s) that offer for sale Defendant’s products.

23. The true names or capacities, whether individual, corporate, associate or otherwise of
defendants, DOES | through 10, inclusive, are unknown to Plaintiff who therefore sues said
DOE defendants by such fictitious names:

24. Plaintiff is informed and believes, and thereon alleges that each of the defendants
designated herein as a DOE is responsible for the unlawful acts as herein alleged, and Plaintiff
will ask leave of the Court to amend this complaint to show its true names and capacities when
same have been ascertained.

25. Plaintiff is informed and believes, and thereon alleges that at all times herein mentioned
Defendants, and each of them, were the agents, servants and employees each of the other, acting
within the course and scope of said agency and employment, with the full knowledge and
consent of each of the Defendants. Each of the acts and/or omissions alleged herein were made
known to and ratified by each of the Defendants (including any DOE defendant).

26. Defendant and each and every DOE Defendant shall be referred to collectively as
“Defendants” hereafter.

IV. FACTUAL ALLEGATIONS

27. Plaintiff is informed and believes, and thereon alleges that Defendants manage, own,
operate, partner with and/or collaborate with brick-and-mortar location(s) that offer Defendants’
goods and services for sale to the general public, including but not limited to commercial retail
store(s) that are places of public accommodation.

28. Plaintiff is informed and believes, and thereon alleges that Defendants operate, maintain,

update, monetize and/or own a branded commercial Internet website located at

 

COMPLAINT
-7-

 

 

 
Case 2:21-

10
1]
12
13
14
i)
16
17
18
19
20
21

22

24
25
26
27

28

tv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 9of30 Page ID #:22

https://www.mikasa.com/ for potential and existing customers to conveniently obtain
information and make purchases related to Defendants’ goods and services, which include home
goods and services. Among other features on the Website, Defendants promote accessing
information about Defendant’s products and brick-and-mortar store(s) that offer for sale
Defendants’ products and making purchases online through the Website. Through its Website,
Defendants provide to the public a wide array of goods, services, discounts, gift cards, and/or
information concerning brick-and-mortar retail store(s) that offer for sale Defendants’ products,
including the one(s) located in the County of Los Angeles.

29. Customers use Defendants’ Website to access many goods and services available at
brick-and-mortar location(s) that offer Defendant’s products.

30. It is undisputed that the Internet has become a significant source of information for
conducting business and for doing everyday activities such as shopping, banking, etc., for
sighted and visually impaired individuals. When properly accessible, the Internet provides
individuals with disabilities significant independence. Visually impaired individuals regularly
access a broad range of accessible Internet websites through the use of screen-reader technology,
which can translate visual information on a website into nonvisual formats such as synthesized
speech and refreshable Braille.

31. Visually impaired individuals regularly access a broad range of accessible Internet
websites through the use of screen-reader technology, which can translate visual information on
a website into nonvisual formats such as synthesized speech and refreshable Braille.

32. Except for legally blind individuals whose residual vision allows them to use them to use

magnification, screen reading technology is the only method which allows visually impaired

 

COMPLAINT

 

 

 
Case 2:21-¢v-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 10 of 30 Page ID #:23

| || individuals independent access to the Internet. In this case, Plaintiff can only access the Internet

2 independently with the assistance of a screen-reader.
3 ; op . .
33. For the screen reader technology to function, the information on a website must be
4
capable of being rendered into meaningful text. If the website content is constructed such that it
5
6 cannot be rendered into meaningful text, visually impaired individuals are unable to access the

7 ||same content available to sighted individuals because they cannot detect what is depicted on the

8 |i screen and, for example, click where required to access further information and services.

? 34. There are well-established industry adopted guidelines for making websites accessible to
10
visually impaired individuals. These guidelines have been in place for at least several years and
1]
2 have been followed successfully by other large business entities in making their websites

13 || accessible. The Web Accessibility Initiative (“WAI”), a project of the World Wide Web

14 || Consortium which is the leading standards organization of the Web, has developed guidelines for

Is website accessibility.
16
35. The federal government has also promulgated website accessibility standards under
17
18 Section 508 of the Rehabilitation Act. These guidelines are readily available via the Internet, so

19 || that a business designing a website can easily access them.

20 36. These guidelines recommend several basic and easily to implement components for

21 making websites accessible, including, but not limited to: adding invisible alt-text to graphics;

22 . . . .
ensuring that all functions can be performed using a keyboard and screen reader; ensuring that

23

5A image maps are accessible; removing empty links or headings which are confusing; removing

25 || documents which do not allow screen-readers to properly read the text; and adding headings and

26 || links so that visually impaired people can easily navigate the site. Without these very basic

27 components, a website will be inaccessible to visually impaired persons using screen readers.

28

 

COMPLAINT
9.

 

 

 
Case 2:21-¢

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

V-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 11 o0f 30 Page ID #:24

37. In this case, based on information and belief, Plaintiff alleges that Defendants have a
policy and practice of denying the visually impaired full access to their Website, including
access to the goods and services offered by Defendants through their Website. Due to
Defendants’ failure and refusal to remove access barriers to their Website, visually impaired
individuals have been and are being denied equal access to physical location(s) that offer
Defendants’ products, as well as to the numerous goods, services and benefits offered to the
public through their Website.

38. Defendants deny the visually impaired full access to goods, services and information
made available through their Website by preventing them from freely navigating the Website.

39. Defendants’ Website contains access barriers that prevent free and full use by visually
impaired persons using keyboards and screen reading software. These barriers are pervasive and
include, but are not limited to: lack of alt-text or text equivalent on graphics, inaccessible forms,
the lack of adequate prompting and labeling, the denial of keyboard access, empty links and
headings, inability to complete important tasks using the keyboard and screen reader alone, and
content which is not fully readable or navigable using a screen reader.

40. Alternative text (“Alt-text’”) is invisible code embedded beneath a graphical image on a
website. Web accessibility requires that alt-text be coded with each picture so that a screen
reader can speak the alternative text while a sighted user sees the picture. Alt-text does not
change the visual presentation except that it appears as a text pop-up when the mouse moves
over the picture. There are many important pictures on Defendants’ Website that lack a text
equivalent. The lack of Alt-text on these graphics prevents screen readers from accurately

vocalizing a description of the graphics. Screen readers detect and vocalize Alt-text to provide a

 

COMPLAINT
-10-

 

 
Case 2:21-¢

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27

28

 

V-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 12o0f30 Page ID#:25

description of the image to a blind computer user. As a result, visually impaired customers of
Defendants are unable to effectively determine what is on the Website and fully browse the site.

41. Defendants’ Website also lacks prompting information and accommodations necessary to
allow visually impaired shoppers who use screen readers to locate and accurately fill-out online
information. Specifically, due to the lack of adequate and functional labeling, visually impaired
customers cannot, for example, independently and fully access and utilize the Website.

42. Defendants’ Website also includes numerous instances of empty links, labels and/or
headings which prevent visually-impaired individuals from recognizing the function or purposes
of links, labels and/or headings contained in the Website. Ifa link, label or heading contains no
text, the function or purpose of the link, heading or heading will not be presented to the user.
This can introduce confusion for keyboard and screen reader users.

43. As another example of barriers present on Defendant’s Website, there are several
occurrences where functions cannot be performed using a keyboard and screen reader. This
includes, but is not limited, to the section relating to Defendant’s products.

44, Due to Defendants’ Website inaccessibility, visually impaired customers of Defendants
cannot independently investigate goods and services offered by Defendants and make purchases
via the Internet as sighted individuals can and do.

45. Defendants’ Website thus contains significant access barriers which deny full and equal
access to Plaintiff, who would otherwise use their Website and who would otherwise be able to
fully and equally enjoy the benefits of the physical location(s) that offer for sale Defendants’
products.

46. Plaintiff has personally patronized Defendants’ Website in the past, and intends to

continue to patronize Defendants’ Website. However, unless Defendant is required to eliminate

 

COMPLAINT
-dl-

 

 
Case 2:21-¢

10
11
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27

28

 

V-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 13 of 30 Page ID #:26

the access barriers at issue, and required to change their policies so that access barriers do not
reoccur on Defendants’ Website, Plaintiff will continue to be denied full access to the Website as
described, and will be deterred from fully using Defendants’ Website.

47. Specifically, the last time Plaintiff attempted to do business with Defendants using their
Website was in or around late 2020, and Plaintiff still encountered barriers to access on their
Website. Despite past and recent attempts to do business with Defendants on their Website, the
numerous access barriers contained on the Website and encountered by Plaintiff have denied
Plaintiff full and equal access to Defendants’ Website. Plaintiff, as a result of the barriers on the
Website, continues to be deterred on a regular basis from accessing Defendant’s website.
Likewise, based on the numerous access barriers Plaintiff has been precluded from the full and
equal enjoyment of physical location(s) that offer for sale Defendants’ products.

48. If Defendants’ Website was equally accessible to all, Plaintiff could independently
navigate the website, complete a desired transaction, and find a location to visit.

49. Through his many attempts to use Defendants’ Website, Plaintiff has actual knowledge of
the access barriers that make these privileges, goods or services inaccessible and independently
unusable by blind and visually-impaired people.

50. There are readily available and easy to implement guidelines, available to Defendant on
the Internet, for designing, constructing and maintaining websites to be accessible to blind and
visually-impaired persons. Other large business entities have used these guidelines, or have
otherwise been able, to make their websites accessible, including but not limited to: adding alt-
text to graphics, including labels for each form control and text for all links, providing
alternatives to accessible content and ensuring that all significant functions can be performed

using a keyboard. In addition, incorporating these basic changes and adding certain elements to

 

COMPLAINT
-12-

 

 
Case 2:21-¢

10
1]
12
13
14
15

24
25
26
27

28

 

V-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 14 of 30 Page ID #:27

Defendants’ Website accessibility would not fundamentally alter the nature of Defendants’
business nor would it result in an undue burden to Defendants.

51. Because maintaining and providing a website where all functions can be performed using
a keyboard, would provide full, independent and equal accessible to all consumers, Plaintiff
alleges that Defendants have engaged in acts of intentional discrimination, including but not
limited to the following policies or practices:

a. Construction and maintenance of a Website that is inaccessible to visually-
impaired individuals, including Plaintiff;

b. Failure to construct and maintain a website that is sufficiently intuitive so as to be
equally accessible to visually-impaired individuals, including Plaintiff; and,

c. Failure to take actions to correct these access barriers in the face of substantial
harm and discrimination to blind and visually-impaired consumers.

52. Because Defendants’ Website has never been equally accessible, and because Defendants
lack a corporate policy that is reasonably calculated to cause the Website to become and remain
accessible, Defendants therefore use standards, criteria or methods of administration that have
the effect of discriminating or perpetuating the discrimination of others, as alleged herein.

53. If Defendants’ Website were equally and fully accessible to all, Plaintiff and similarly
situated visually impaired people could independently view information on the Website, access
details relating to physical location(s) that offer for sale Defendants’ products, make purchases of
goods and services online and review information relating to other goods and services available

via Defendants’ Website.

 

COMPLAINT
-13-

 

 
Case 2:21-¢v-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 15 of 30 Page ID #:28

 

| 54. Although Defendants may currently have centralized policies regarding the maintenance
2 land operation of their Website, Defendants lack a plan and policy reasonably calculated to make
3 . . .
the Website fully and equally accessible to, and independently usable by, the visually impaired.
4
55. Without injunctive relief, Plaintiff and other visually-impaired consumers will continue
5
6 to be unable to independently use the Defendants’ Website in violation of their rights.
7 FIRST CAUSE OF ACTION
Violation of Unruh Civil Rights Act
8 (California Civil Code §§ 51, 52, ef seq.)
9 (injunctive Relief And Damages)
10 56. Plaintiff re-alleges and incorporates by reference all paragraphs alleged above and each

11 || and every other paragraph hereafter necessary or helpful to state this cause of action as though

12 fully set forth herein.
13 ap: gt eyes
57. The Unruh Civil Rights Act guarantees, inter alia, that persons with disabilities are
14
15 entitled to full and equal accommodations, advantages, facilities, privileges, or services in all

16 || business establishments of every kind whatsoever within the jurisdiction of the state of

17 || California. See Cal. Civ. Code § 51(b).

18 58. Plaintiff is informed and believes, and thereon alleges that Defendants manage, own,
19 , ; , ; - .

operate, partner with and/or collaborate with brick-and-mortar location(s) that offer Defendants’
20

goods and services for sale to the general public, including but not limited to commercial retail
21
1 store(s) that are places of public accommodation. Those retail store(s) are commercial stores that

23 || offer for sale home goods to the public. Defendants’ business transactions and/or establishments

24 |) are within the jurisdiction of the State of California, and as such are obligated to comply with the

25 . . ; Se wc
provisions of URCA, California Civil Code §§ 51, ef seq.
26
59. Upon information and belief, Plaintiff alleges that Defendant owns, operates, manages,
27
28 updates and/or monetizes its Website, which provides to the public a wide array of goods,

 

COMPLAINT
-~jJ4-

 

 

 
Case 2:21-¢

10
1]
12
13
14
15
16

17

19
20
21
22
23
24
25
26
27

28

 

V-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 16o0f30 Page ID#:29

services, discounts, gift cards, and/or information concerning the brick-and-mortar retail store(s)
that offer for sale Defendants’ goods, including the one(s) located in the County of Los Angeles.
The Website also offers the public features that allow the sale of Defendant’s goods and services.

60. Upon information and belief, Defendants generate significant revenue from the sale of
goods and services through their Website. Defendants’ Website is a service provided by
Defendants that is not fully accessible to patrons who are blind or visually-impaired like
Plaintiff. This inaccessibility denies blind and visually-impaired patrons full and equal access to
the facilities, goods, and services that Defendants make available to the non-disabled public.
Defendants are violating the UCRA, Civil Code §§ 51, et seg., by denying visually-impaired
customers the goods and services provided on their Website. These violations are ongoing.

61. Defendants’ actions constitute intentional discrimination against Plaintiff on the basis of
a disability, in violation of the UCRA, Civil Code §§ 51, et seg., because, among other things,
(1) Defendants have constructed, maintained, owned, monetized and/or operated a Website that
is inaccessible to visually impaired individuals, such as Plaintiff; (2) Defendants have opted to
maintain this Website in such an inaccessible form despite well-established and readily
implementable industry guidelines for making websites accessible; (3) and Defendants have
failed to take action to correct and rectify these barriers even after being on notice of the
discrimination that such barriers may create for visually impaired individuals, such as Plaintiff.

62. Defendants are further violating the UCRA, Civil Code §§ 51, et seq., because the
conduct as alleged herein violates various provisions of the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §§ 12101, ef seg., for the reasons set forth above. Under Cal. Civ. Code §
51(f), a violation of an individual’s rights under the ADA also constitutes a violation under the

UCRA. Defendants’ discriminatory conduct alleged herein includes, inter alia, the violation of

 

COMPLAINT
-15-

 

 
Case 2:21-¢

10
1]
12
13
14
15
16

18
19
20
2]
22

24
25
26
27

28

 

V-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 17 of 30 Page ID #:30

the rights of persons with disabilities set forth in Title II] of the ADA and, therefore, also violates
the Unruh Act. See Cal. Civ. Code § 51(f.

63. Unless the Court enjoins Defendants from continuing to engage in these unlawful
practices, Plaintiff will continue to suffer irreparable harm. Plaintiff is therefore entitled to
injunctive relief remedying the discrimination. Plaintiff expressly limits the cost of all injunctive
relief sought to $15,000 or less.

64. Plaintiff is also entitled to statutory minimum damages pursuant to UCRA, Civil Code §
52 for each offense. Plaintiff hereby expressly limits the total amount sought for every single
offense to $34,999 or less.

65. Plaintiff is further entitled to reasonable attorneys’ fees and costs.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff prays pray for judgment against Defendants, as follows:
A. A preliminary and permanent injunction enjoining Defendants from further violations of
the UCRA, Civil Code §§ 51, et seq., with respect to their Website,

https://www.mikasa.com/, and all of the webpages and urls contained therein;

 

B. A preliminary and permanent injunction requiring Defendants to take the steps necessary
to make their Website readily and fully accessible to and usable by blind and visually-
impaired individuals. Plaintiff expressly limits the cost of injunctive relief sought in
sections A and B to $15,000 or less;

C. An award of statutory minimum damages of $4,000 per violation pursuant to § 52(a) of
the California Civil Code;

D. For attorneys’ fees and expenses pursuant to all applicable laws including, without

limitation, pursuant to California Civil Code § 52(a);

 

COMPLAINT
-16-

 

 
Case 2:21-¢

10
1}
12
13
14
[5

27

28

 

V-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 18 of 30 Page ID #:31

tT)

. For pre-judgment interest to the extent permitted by law;
F. For costs of suit; and
G. For such other and further relief as this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby respectfully requests a trial by jury on all appropriate issues raised in this

Complaint.

Dated: January 4, 2021 BEVERLY HILLS TRIAL ATTORNEYS, P.C.

Az&Mouzarifésqg. = <*
Attorney for Plaintiff

ANDREW BARACCO

 

COMPLAINT
-17-

 

 
Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 19 of 30 Page ID #:32

Electronically FILED by Superior Court of California, County of Los Angeles on 010 F Erk GY OG AG Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel, Deputy Clerk
SUM-100

SUMMONS FOR COURT USE ONLY
SOLO PARA USO DE LA CORTE)
(CITACION JUDICIAL)

 

NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
LIFETIME BRANDS, INC., a Delaware Corporation, and DOES 1-10, inclusive.

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

ANDREW BARACCO, an individual

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www. courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www./awhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuacion.

Tiene 30 DIAS DE CALENDARIO después de que le entreguen esta citacién y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en Ia corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informacién en el Centro de A yuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacién, pida al secretario de la corte que
le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remision a abogados. Sino puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de fucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) 0 poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacién de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

 

 

 

 

The name and address of the court is: CASE NUMBER: (Numero del Caso):
(El nombre y direccién de la corte es); Stanley Mosk Courthouse 32487 coy oowss
Superior Court of California, County of Los Angeles a i oo a ae

 

4111 North Hill Street, Los Angeles, California 90012

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (E/ nombre, la direccién y el numero
de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):

Azar Mouzari, Beverly Hills Trial Attorneys, P.C., 468 N. Camden Drive, Suite 238, Beverly Hills, California 90210, 310-858-5567
DATE: _— She eB py ater Executive Officer! Clark of © DUT eouty
(Fecha) U1O4T2 024 (Secretario) ih. Barel (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citatién use el formulario Proof of Service of Summons, (POS-010).)

NOTICE TO THE PERSON SERVED: You are served

1. [_] as an individual defendant.
2, as the person sued under the fictitious name of (specify):

  

 

[SEAL]

3. [ _] on behalf of (specify):

under:[- |] CCP 416.10 (corporation) [~~] CCP 416.60 (minor)
[_] CCP 416.20 (defunct corporation) [_] CCP 416.70 (conservatee)
[|] CCP 416.40 (association or partnership) — [ CCP 416.90 (authorized person)

[] other (specify):

4. [|] by personal delivery on (date)

 

 

 

 

Page 1 of 7

Form Adopted for Mandatory Use SUMMONS Code of Civil Procedure §§ 412.20, 465
www. courts. ca. gov

Judicial Council of California
SUM-100 (Rev, July 1, 2009]

For your protection and privacy, please press the Clear easter :
This Form button after you have printed the form. Print this form | | Save this form Clear this form |

 

 

 
Ca
elect MAR ENED by Superior Court of California, County of Los Angeles on 01/04/2

2:21-cv-014 MG-JEM Document Acl, 1 Filed 02/18/21 Page 20 of 30 Page ID #:33

08:52 PM Sheri R. Carter, Executive Officer/Clerk of Court, by M.“Barel, Deputy Clerk
218T FOVO0129

 

Beverly Hills, California 90210

ATTORNEY FOR (Name. Andrew Baracco

 

CM-010
ATTORNEY OR PARTY WITHOUT inte Bar (Name, Slate Bar number, and address):
™ Azar Mouzarti, Esq. (State B ar No. NLS | : .
BEVERLY HILLS TRIAL ATTORNEYS, P.C. Yo keep other people from
468 N. Camden Drive, Suite 238 seeing what you entered on

your form, please press the -

tecerone No» 310-858-5567 raxno: 424-286-0963 Clear This Form button at the

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF [os Angeles

end of the form when finished,

 

 

 

sTReeT aporess: |] ] North Hill Street

maine aporess: 1] 1 North Hill Street

city ano zip cove: Los Angeles, California 90012
prancu name: Otanley Mosk Courthouse

 

 

CASE NAME:
Andrew Baracco v. Lifetime Brands, Inc., et al.
CIVIL CASE COVER SHEET . Complex Case Designation CASE NUMBER: ee es —
Unlimited  [__] Limited 21S POV OO TSS
(Amount (Amount [] Counter [] Joinder —
demanded demanded is Filed with first appearance by defendant :
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

 

 

ltems 1-6 below must be completed (see instructions on page 2).

 

 

 

 

1. Check one box below for the case type that best describes this case:
Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) [| Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400—3.403)
Uninsured motorist (46) L Rule 3.740 collections (09) CL] Antitrust/Trade regulation (03)
Other PI/PD/WD (Personal Injury/Property L_] Other collections (09) [| Construction defect (10)
Damage/Wrongful Death) Tort f | Insurance coverage (18) L_ | Mass tort (40)
{__] Asbestos (04) L | other contract (37) |__| Securities litigation (28)
[| Product liability (24) Real Property L Environmental/Toxic tort (30)
(J Medical malpractice (45) L] Eminent domain/inverse [J Insurance coverage claims arising from the
— Other PI/PD/WD (23) condemnation (14) above listed provisionally complex case
n-PV/PD/WD (Other) Tort [_] wrongful eviction (33) types (41)
a Business tort/unfair business practice (07) L] Other real property (26) Enforcement of Judgment
Civil rights (08) Unlawful Detainer LJ Enforcement of judgment (20)
|__| Defamation (13) [__] Commercial (31) Miscellaneous Civil Complaint
[_] Fraud (16) [__] Residential (32) |] rico (27)
[| intellectual property (19) L_] Drugs (38) Other complaint (not specified above) (42)
[| Professional negligence (25) Judicial Review Miscellaneous Civil Petition
[J Other non-PI/PD/WD tort (35) [| Asset forfeiture (05) Partnership and corporate governance (21)
Employment [| Petition re: arbitration award (41) i Other petition (not specified above) (43)
Wrongful termination (36) C Writ of mandate (02)
[| Other employment (15) f | Other judicial review (39)
2. This case L_| is isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:
a. [| Large number of separately represented parties d. L_ | Large number of witnesses
b. [| Extensive motion practice raising difficult or novel —e. [_] Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
Cc. [| Substantial amount of documentary evidence f L_] Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): al ¥ | monetary b.Lv ] nonmonetary; declaratory or injunctive relief —C. [| punitive
4. Number of causes of action (specify): ONE
5. This case L_] iS isnot aclass action suit.
6.

Date: January 4, 2021
Azar Mouzari

lf there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

 

 

@

gS

eS

Se

{TYPE OR PRINT NAME) RNEY FOR PARTY)

    

NOTICE . ” —
Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

File this cover sheet in addition to any cover sheet required by local court rule.

lf this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

 

 

Page 1 of 2
Farm Adopted for Mandatory Use ~ Cal. Rules of Court. rules 2.30, 3.220, 3.400-3.403, 3.740:
Judicial Councit of California c WIL CASE COVER SH EET Cal. Standards of Judicial Administration, std. 3.10

CM-010 {Rev. July 4. 2007}

wyew courtinfo.ca.gov
Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 21 of 30 Page ID #:34

CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. if you are filing a first paper (ior example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

 

the case is complex.

Auto Tort

Auto (22)—Personal Injury/Property
Damage/Wrongful Death

Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)

Other P/PD/WD (Personal Injury/
Property Damage/Wrongful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death

Product Liability (not asbestos or
toxic/environmental) (24)

Medical Malpractice (45)

Medical Malpractice—
Physicians & Surgeons

Other Professional Health Care
Malpractice

Other PI/PD/WD (23)

Premises Liability (e.g., slip
and fall)

Intentional Bodily Injury/PD/WD
(e.g., assault, vandalism)

Intentional infliction of
Emotional Distress

Negligent Infliction of
Emotional Distress

Other PI/PD/AWD

Non-Pi/PD/WD (Other) Tort

Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., slander, libel)

(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-PI/PD/WD Tort (35)

Employment
Wrongful Termination (36)
Other Employment (15)

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)
Contract/Warranty Breach~Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (e.g., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case
Insurance Coverage (not provisionally

complex) (18)
Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute
Real Property
Eminent Domain/Inverse
Condemnation (14)
Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landlord/tenant, or
foreclosure}

Unlawful Detainer

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-—3.403)
Antitrus/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/T oxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
Case
Miscellaneous Civil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
Injunctive Relief Only (non-
harassment)
Mechanics Lien
Other Commercial Complaint
Case (non-tort/non-complex)
Other Civil Complaint
(non-tort/non-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

 

CM-010 [Rev. July 1, 2007]

CIVIL CASE COVER SHEET

 

For your protection and privacy, please press ihe Clear This Form
button after you have printed the form.

Save This Form

 

 

Page 2 0f 2

 

Print This Form | Clear This Form

 
Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 22 of 30 Page ID #:35

Electronically FILED by Superior Court of California, County of Los Angeles on 0124B0EMONIZBM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk

 

 

SHORT TITLE:

Baracco v. Lifetime Brands, Inc., et al.

CASE NUMBER

 

Sle Troe

 

CIVIL CASE COVER SHEET ADDENDUM AND

STATEMENT OF LOCATION

(CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

 

 

This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.

 

B&B Ww NHN

Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in

Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

Step 3: in Column C, circle the number which explains the reason for the court filing location you have

Auto
Tort

Other Personal Injury/ Property
Damage/ Wrongful Death Tort

chosen.

 

 

Applicable Reasons for Choosing Court Filing Location (Column C)

 

 

. Permissive filing in central district.

. Location where cause of action arose.

. Mandatory personal injury filing in North District.

. Class actions must be filed in the Stanley Mosk Courthouse, Central District.

. Location where performance required or defendant resides.

. Location of property or permanently garaged vehicle.

7. Location where petitioner resides.

8. Location wherein defendant/respondent funct

ions wholly.

9. Location where one or more of the parties reside.

10. Location of Labor Commissioner Office.

11. Mandatory filing location (Hub Cases — unla

wful detainer, limited

non-collection, limited collection, or personal injury).

 

 

 

 

 

 

 

 

 

A B Cc
Civil Case Cover Sheet Type of Action Applicable Reasons ~
Category No. (Check only one) See Step 3 Above
Auto (22) {] A7100 Motor Vehicle - Personal injury/Property Damage/Wrongful Death 1,4,11
Uninsured Motorist (46) O A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist | 1, 4, 17
 A6070 Asbestos Property Damage 71,11
Asbestos (04)
(1 A7221 Asbestos - Personal Injury/Wrongful Death 1,11
Product Liability (24) C) A7260 Product Liability (not asbestos or toxic/environmental) 4,4, 11
[J A7210 Medical Malpractice - Physicians & Surgeons 14,41
Medical Malpractice (45) 44 44
( A7240 Other Professional Health Care Malpractice um
QO A7250 Premises Liability (e.g., slip and fall)
1,4,11
Other Personal , . .
Injury Property  A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g., 14,14
Damage Wrongful assault, vandalism, etc.)
Death (23) [4 A7270 Intentional Infliction of Emotional Distress 1414
[1 A7220 Other Personal Injury/Property Damage/Wrongful Death 144

 

 

 

 

LACIV 109 (Rev 2/16)
LASC Approved 03-04

CIVIL CASE COVER SHEET ADDENDUM
AND STATEMENT OF LOCATION

Local Rule 2.3
Page 1 of 4

 

 

 
Case 2:21-cv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 23 of 30 Page ID #:36

 

 

SHORT TITLE:

Baracco v. Lifetime Brands, Inc., et al.

CASE NUMBER

 

 

Non-Personal Injury/ Property
Damage/ Wrongful Death Tort

Employment

Contract

Real Property

Unlawful Detainer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A B Cc Applicable
Civil Case Cover Sheet Type. of Action Reasons - See Step 3
Category No. (Check only one) Above
Business Tort (07) Cf] A6029 Other Commercial/Business Tort (not fraud/breach of contract) 1,2,3
Civil Rights (08) [B A6005 Civil Rights/Discrimination 1,2,3
Defamation (13) [ A6010 Defamation (slander/libel) 1,2,3
Fraud (16) CJ A6013 Fraud (no contract) 1,2,3
(© A6017 Legal Malpractice 1,2,3
Professional Negligence (25)
{] A6050 Other Professional Malpractice (not medical or legal) 1,2,3
Other (35) [1 A6025 Other Non-Personal injury/Property Damage tort 1,2,3
Wrongful Termination (36) O A6037 Wrongful Termination 1,2,3
[J A6024 Other Employment Complaint Case 1,2,3
Other Employment (15)
C} A6109 Labor Commissioner Appeals 10
[1 A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful 25
eviction) ,
Breach of Coniract/ Warranty oo | 2.5
(08) (1 A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
(not insurance) 0 A6019 Negligent Breach of Contract/Warranty (no fraud) 12,5
CO A6028 Other Breach of Contract/Warranty (not fraud or negligence) 12,5
€) A6002 Collections Case-Seller Plaintiff 5,6, 11
Collections (09)
(O A6012 Other Promissory Note/Collections Case 5,11
( A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt 5, 6,11
Purchased on or after January 1, 2014)
Insurance Coverage (18) (1) A6015 Insurance Coverage (not complex) 1,2,5,8
[J A6009 Contractual Fraud 1,2,3,5
Other Contract (37)  A6031 Tortious Interference 1,2,3,5
Cl A6027 Other Contract Dispute(not breach/insurance/fraud/negligence) 1, 2,3, 8,9
Eminent Domain/inverse O A7300 Eminent Domain/Condemnation Number of parcels 2,6
Condemnation (14)
Wrongful Eviction (33) © A6023 Wrongful Eviction Case 2,6
C) A6018 Mortgage Foreclosure 2,6
Other Real Property (26) (1 A6032 Quiet Title 2,6
C[] A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure) 2,6
Uniawful ee eer (2 A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction) 6, 14
Unlawtul oe) O A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction) 6,11
Unlawful Detainer- [] AGO20F Untawful Detainer-Post-Foreclosure 2,6, 11
Post-Foreclosure (34)
Unlawful Detainer-Drugs (38) A6022 Unlawful Detainer-Drugs 2,6, 11

 

 

 

 

LACIV 109 (Rev 2/16)
LASC Approved 03-04

CIVIL CASE COVER SHEET ADDENDUM

AND STATEMENT OF LOCATION

Local Rule 2.3
Page 2 of 4

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 24 of 30 Page ID #:37
SHORT TITLE: , CASE NUMBER
Baracco v. Lifetime Brands, Inc., et al.
A B C Applicable
Civil Case Cover Sheet Type of Action Reasons - See Step 3
Category No. (Check only one) Above
Asset Forfeiture (05) QO A6108 Asset Forfeiture Case 2,3,6
2 Petition re Arbitration (11) O A6115 Petition to Compel/Confirm/Vacate Arbitration 2,5
wo
>
w O A6151 Writ - Administrative Mandamus 2,8
s Writ of Mandate (02) OM A6152 Writ - Mandamus on Limited Court Case Matter 2
E [ A6153 Writ- Other Limited Court Case Review 2
Other Judicial Review (39) © A6150 Other Writ /Judicial Review 2,8
Antitrust/Trade Regulation (03) | £1 A6003 Antitrust/Trade Regulation 1,2,8
8
& Construction Defect (10) QO A6007 Construction Defect 1,2,3
= Claims Involving M T
3 aims involving Mass Tort | > agoo6 Claims Involving Mass Tort 1,2,8
3. (40)
£
8 Securities Litigation (28) 0 A6035 Securities Litigation Case 1,2,8
>
= .
s Toxic Tort C A6036 Toxic Tort/Environmental 1,2, 3,8
3 Environmental (30)
3 | Cc Clai
9 nsurance Coverage Claims .
a from Complex Case (41) O A6014 Insurance Coverage/Subrogation (complex case only) 1,2,5,8
O A6141 Sister State Judgment 2,5, 11
ge O A6160 Abstract of Judgment 2,6
ce
E E Enforcement {] A6107 Confession of Judgment (non-domestic relations) 2,9
= 3 of Judgment (20) (] A6140 Administrative Agency Award (not unpaid taxes) 2,8
we
GS O A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax 2,8
{ A6112 Other Enforcement of Judgment Case 2, 8,9
RICO (27) ) A6033 Racketeering (RICO) Case 1,2,8
wn
$=
8 8 O A6030 Declaratory Relief Only 1,2,8
c 2
= 8 Other Complaints 1 A6040 Injunctive Relief Only (not domestic/harassment) 2,8
2B = (Not Specified Above) (42) (1 A6011 Other Commercial Complaint Case (non-tort/non-complex) 1,2,8
Sm
oO O A6000 Other Civil Complaint (non-tort/non-complex) 1,2,8
Partnership Corporation C} A6113 Partnership and Corporate Governance Case 2,8
Governance (21)
(1 A6121 Civil Harassment 2,3,9
3 5  A6123 Workplace Harassment 2,3,9
® &<
es a O A6124 Elder/Dependent Adult Abuse Case 2,3,9
s 2 Other Petitions (Not
3 = Specified Above) (43) © A6i90 Election Contest
o > 2
= 36 {] A6110 Petition for Change of Name/Change of Gender 27
© A6170 Petition for Relief from Late Claim Law 238
C) A6100 Other Civil Petition 29

 

 

 

 

 

 

LACIV 109 (Rev 2/16)
LASC Approved 03-04

CIVIL CASE COVER SHEET ADDENDUM
AND STATEMENT OF LOCATION

Local Rule 2.3
Page 3 of 4

 
Case 2:21-cv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 25 of 30 Page ID #:38

 

SHORT TITLE: : . CASE NUMBER
Baracco v. Lifetime Brands, Inc., et al.

 

 

 

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
(No address required for class action cases).

 

ADDRESS:

REASON: Stanley Mosk Courthouse

01.22.43.94.05.96.97.08.09.010.c11, [117 North Hill Street

 

 

 

 

 

 

 

CITY: STATE: ZIP CODE:
Los Angeles CA 90012
Step 5: Certification of Assignment: | certify that this case is properly filed in the Central District of

 

the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1){E)].

Dateg: January 4, 2021

 

PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

1. Original Complaint or Petition.
2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
3. Civil Case Cover Sheet, Judicial Council form CM-010.

4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
02/16).

5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

6. A signed order appointing the Guardian ad Litem, Judicial Council form CiV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required by Court in order to issue a summons.

¢. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint, or other initiating pleading in the case.

  

Clear '

 

LACIV 109 (Rev 2/16) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
LASC Approved 03-04 AND STATEMENT OF LOCATION Page 4 of 4

 
Case 2:21-cv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 26 of 30 Page ID #:39

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:
Stanley Mosk Courthouse

111 North Hill Street, Los Angeles, CA 90012

 

NOTICE OF CASE ASSIGNMENT
UNLIMITED CIVIL CASE

Reserved for Clerk's File Stamp

FILED
Superior Cour of Callornia
County of Los Angales
01/04/2021
Shen A Case, Executus foe | Qadk af Coat

By. _M. Baral deputy

 

Your case is assigned for all purposes to the judicial officer indicated below.

 

 

CASE NUMBER:

21STCV00129

 

THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

 

ASSIGNED JUDGE DEPT | ROOM

ASSIGNED JUDGE DEPT | ROOM

 

Y {Elaine Lu 26

 

 

 

 

 

 

 

 

 

Given to the Plaintiff/Cross-Complainant/Attorney of Record Sherri R. Carter, Executive Officer / Clerk of Court

on 01/05/2021 By M. Barel , Deputy Clerk

 

(Date)

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE

LASC Approved 05/06

 

 
Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 27 of 30 Page ID #:40

INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE

A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE

The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. Ail
parties shall have motions in limine, bifurcation motions, statements of. major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS

The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be ona party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions

Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
Judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases

Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.

 

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE

LASC Approved 05/06
Case 2:21-cv-01484-DMG-JEM Document1-1 Filed 02/18/21 Page 28 of 30 Page ID #:41

 

SUPERIOR COURT OF CALIFORNIA eee
COUNTY OF LOS ANGELES FILED

Superior Court of California
County of Los Angales

 

COURTHOUSE ADDRESS:
Stanley Mosk Courthouse

 

 

111 North Hill Street, Los Angeles, CA 90012 O1/20/2021

PLAINTIFF: Sew: 8 Gade, Caacuive Ofer | Cok of Cou
Andrew Baracco ay: Bly Oeeuty
DEFENDANT: Fo cevscrnecennnonannsnscesansnannneseastntsssiepabatteriteerce sescesnesctesneniects tie

Lifetime Brands, Inc.

 

CASE NUMBER:

NOTICE OF CASE MANAGEMENT CONFERENCE >48TCV00129

 

 

 

 

TO THE PLAINTIFF(SVATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.

Your Case Management Conference has been scheduled at the courthouse address shown above on:

 

ate: Time: Dept.:
05/04/2021 8:30 AM 26

 

 

 

NOTICE TO DEFENDANT: THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
Management Conference, the Court may impose sanctions, pursuant AS ynL Ocal Rule 3.37, Code of Civil Procedure
sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Codé’ 2 8508Subdiyiston (b), and Callifg ia Rules of
Court, rule 2.2 et seq. i te “(he AG ot nd all

   
  

 

Dated: 01/20/2021 Elaine Lu f fudoe

Judicial Officer

 

 

CERTIFICATE OF SERVICE

|, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that | am not a party to the cause
herein, and that on this date | served the Notice of Case Management Conference upon each party or counsel named below:

 

| by depositing in the United States mail at the courthouse in Los Angeles , California, one copy of the original
filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

[_] by personally giving the party notice upon filing of the complaint.

Azar Mouzari
468 N Camden Dr

 

Ste 238
Beverly Hills, CA 90210 Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 01/20/2021 By B. Ly
Deputy Clerk
LACIV 132 (Rev. 07/13) Cal. Rules of Court, rules 3.720-3.730
LASC Approved 10-03 NOTICE OF LASC Local Rules, Chapter Three

For Optional Use CASE MANAGEMENT CONFERENCE
Case 2:21-cv-01484-DMG-JEM Document 1-1 Filed 02/18/21 Page 29 of 30 Page ID #:42

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:
Stanley Mosk Courthouse

111 North Hill Street, Los Angeles, CA 90012

 

PLAINTIFF(S):

Andrew Baracco

 

DEFENDANT(S):

Lifetime Brands, Inc.

Reserved for Clerk's File Stamp

FILED
super Court al California
County of Log Angeles

O/20/021
Rade A, Carke, Laccubve O8icer | Cam uf Coat

ay BEY Demnaty

 

ORDER TO SHOW CAUSE HEARING

 

 

CASE NUMBER:
21STCV00129

 

To the party / attorney of record:

You are ordered to appear for an Order to Show Cause Hearing on 05/04/2021 at 8:30 AM_ in

department26_ of this court, Stanley Mosk Courthouse
and show cause why sanctions should not be imposed for:

[4] Failure to file proof of service.

1

Failure to comply or appear may result in sanctions pursuant to one or more of the following: California
Rules of Court, rule 2.30 and rule 3.1340; Code of Civil Procedure sections 177.5, 575.2, 583.150,
583.310, 583.360, 583.410, 583.420, 583.430; and Government Code section 68608.

| To avoid a mandatory appearance all required documents must be filed at least 5 days prior to the

date of the hearing.

 
  

Dated: 01/20/2021

ORDER TO SHOW CAUSE HEARING
LACIV 166 (Rev. 09/08)

LASC Approved 06-04

oe

oer al
ee ae fy oot z
f ERD CAA Ad

Elaine Lu f judge
Judicial Officer

Cal. Rules of Court, rule 2.30
LASC Local Rules, Chapter 7

 
Case 2:21-cv-01484-DMG-JEM Documenti1-1 Filed 02/18/21

Page 30 of 30 Page ID #:43

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

Reserved for Clerk’s File Stamp

 

COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012

Superior Court of Calfarnia
County of Las Angsies

 

PLAINTIFF/PETITIONER:
Andrew Baracco

01/20/2021

 

 

DEFENDANT/RESPONDENT:
Lifetime Brands, Inc.

 

CERTIFICATE OF MAILING

 

CASE NUMBER:
21STCV00129

 

 

i, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that | am not a
party to the cause herein, and that on this date | served the Order to Show Cause Failure to File Proof of
Service upon each party or counsel named below by placing the document for collection and mailing so as
to cause it to be deposited in the United States mail at the courthouse in Los Angeles, California, one copy
of the original filed/entered herein in a separate sealed envelope to each address as shown below with the
postage thereon fully prepaid, in accordance with standard court practices.

Azar Mouzari

Beverly Hills Trial Attorneys, P.C.
468 N Camden Dr

Ste 238

Beverly Hills, CA 90210

Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 01/20/2021 By: B.Ly

 

Deputy Clerk

CERTIFICATE OF MAILING

 
